                                          Case 5:20-cv-00881-BLF Document 24 Filed 08/25/20 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 20-cv-00881-BLF
                                   8                    Plaintiff,
                                                                                           ORDER ADOPTING REPORT AND
                                   9             v.                                        RECOMMENDATION; AND
                                                                                           GRANTING VERIFIED PETITION TO
                                  10     NICHOLAS C. RESCINO,                              ENFORCE INTERNAL REVENUE
                                                                                           SUMMONS
                                  11                    Defendant.
                                                                                           [Re: ECF 1, 18]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court has reviewed the Report and Recommendation (“R&R”) of Chief Magistrate
                                  15   Judge Joseph C. Spero (ECF 18), recommending that the Court grant Petitioner United States of
                                  16   America’s Verified Petition to Enforce Internal Revenue Summonses (ECF 1) against Respondent
                                  17   Nicholas C. Rescino. Rescino has not filed an objection to the R&R and the deadline to object has
                                  18   elapsed. See Fed. R. Civ. P. 72(b)(2) (deadline for objection is fourteen days after being served
                                  19   with report and recommendation); Decl. of Benjamin J. Wolinsky, ECF 22 (Respondent served
                                  20   with R&R by email on August 6, 2020 and by mail on August 7, 2020).
                                  21          The Court finds the R&R to be correct, well-reasoned and thorough. In particular, the
                                  22   Court agrees with Judge Spero’s conclusion that the United States has met its burden of
                                  23   establishing that the summons was issued in good faith as required under the holding of United
                                  24   States v. Powell, 379 U.S. 48, 57-58 (1964). The burden thus shifts to Rescino to show lack of
                                  25   good faith or abuse of process on the part of the United States. See id. at 58. Judge Spero granted
                                  26   Rescino an opportunity to make such showing by issuing an Order to Show Cause why the
                                  27   petition should not be granted. See OSC, ECF 5. Rescino neither responded to the Order to Show
                                  28   Cause nor appeared at the show cause hearing held on July 10, 2020. See R&R at 5, ECF 18.
                                          Case 5:20-cv-00881-BLF Document 24 Filed 08/25/20 Page 2 of 2




                                   1          Accordingly, IT IS HEREBY ORDERED as follows:

                                   2          (1)     The R&R is ADOPTED by the Court;

                                   3          (2)     The Verified Petition to Enforce Internal Revenue Service Summons is

                                   4   GRANTED;

                                   5          (3)     As soon as is practicable, the United States SHALL submit to the Court a proposed

                                   6   order requiring Rescino to appear before a Revenue Officer to give testimony and produce the

                                   7   items described in the IRS Summons. Consistent with the R&R and in light of health concerns

                                   8   arising from the COVID-19 pandemic, the proposed order shall provide for Rescino’s appearance

                                   9   by telephone and Rescino’s submission of records by electronic means. The proposed order shall

                                  10   include the date and time of Rescino’s telephonic appearance before the Revenue Officer, the

                                  11   deadline for Rescino’s electronic submission of records, and clear instructions to Rescino

                                  12   regarding the telephonic appearance and electronic submission of records.
Northern District of California
 United States District Court




                                  13          (4)     This order terminates ECF 1 and 18.

                                  14

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: August 25, 2020

                                  18                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
